Citation Nr: 0625113	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  06-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001, 
for the award of service connection for panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for panic disorder with 
agoraphobia and assigned an effective date of April 23, 2001.

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

The veteran perfected an appeal to the Board from a March 15, 
1984, informal claim for service connection for a psychiatric 
disorder.  The case was never forwarded to the Board.


CONCLUSION OF LAW

The criteria for an effective date of March 15, 1984, for the 
grant of service connection for panic disorder with 
agoraphobia have been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 is 
applicable to this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran argues that he warrants an effective date going 
back to March 1984, when he first filed a claim for service 
connection for post-traumatic stress disorder.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of compensation will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

The record reflects that on March 15, 1984, the veteran 
submitted a claim for service connection for post-traumatic 
stress disorder.  In a December 1985 rating decision, the RO 
denied service connection for post-traumatic stress disorder 
and a nervous condition.  On January 17, 1986, the veteran 
submitted a notice of disagreement (which was written on a VA 
Form 1-9, Appeal to the Board of Veterans' Appeals).  A 
statement of the case was issued on February 10, 1986.  On 
April 17, 1986, the veteran testified at a hearing before a 
rating board.  There, he discussed why he felt he had 
incurred a psychiatric disorder while in service.  On July 
23, 1986, the RO issued a supplemental statement of the case, 
continuing the denial of the claim for service connection for 
a psychiatric disorder.  On August 26, 1986, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
wherein he stated he had received a copy of the most recent 
denial of his claim for compensation based upon post-
traumatic stress disorder and that he wanted to appeal that 
determination.

Following the December 1985 rating decision, the veteran had 
one year to perfect an appeal for the claim for service 
connection for post-traumatic stress disorder and a nervous 
condition.  See 38 C.F.R. § 20.302 (2005).  Whether the April 
1986 hearing testimony is deemed a substantive appeal, see 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, could be 
construed as a notice of disagreement), or the August 26, 
1986, statement is deemed a substantive appeal, it is clear 
that the veteran perfected his appeal to the Board for the 
claim for service connection for post-traumatic stress 
disorder and a nervous condition, as both the hearing and the 
statement were within one year of the December 1985 rating 
decision.  See 38 C.F.R. § 20.302.  

Therefore, the veteran's claim should have been forwarded to 
the Board for a decision at that time.  See 38 C.F.R. 
§ 20.200 (2005) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).  The claim 
was not forwarded, and the undersigned finds that the March 
15, 1984, claim for service connection for post-traumatic 
stress disorder and a nervous condition has remained on 
appeal since that time.  Applying 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 to the facts before the Board, the Board 
finds that an effective date of March 15, 1984, is warranted 
for the grant of service connection for panic disorder with 
agoraphobia.

This is the date that the veteran first filed a claim for 
service connection for a psychiatric disorder following his 
discharge from service.  An effective date earlier than March 
15, 1984, however, is legally precluded.  See LaLonde v. 
West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 
Vet. App. 511 (1997) (effective date based on an award of 
service connection is the date that the application upon 
which service connection was eventually awarded was filed 
with VA); Washington v. Gober, 10 Vet. App. 391 (1997), and 
Wright v. Gober, 10 Vet. App. 391 (1997).


ORDER

Entitlement to an effective date of March 15, 1984, for the 
award of service connection for panic disorder with 
agoraphobia is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


